FIFTH AMENDMENT TO LEASE AGREEMENT

 

 

This FIFTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of this
23rd day of February, 2018 (“Execution Date”), by and between PH STONE MANOR LP,
a Delaware limited partnership (hereinafter called “Landlord”), and WINDTREE
THERAPEUTICS, INC. (formerly known as Discovery Laboratories, Inc.), a Delaware
corporation (hereinafter called “Tenant”).

 

WHEREAS, Landlord’s predecessor in interest, Stone Manor Corporate Center, L.P.
(“SMCC”) and Tenant entered into that certain Office Lease Agreement dated May
26, 2004 (“Original Lease”), as amended by that certain Addendum to Office Lease
Agreement between SMCC and Tenant dated of even date as the Original Lease
(“Addendum”), as further amended by that certain Commencement Date Agreement
between SMCC and Tenant dated January 19, 2005 (“Commencement Date Agreement”),
as further amended by that certain First Amendment to Lease Agreement dated
April 12, 2007 between TR STONE MANOR CORP., a Delaware corporation (the “Prior
Landlord”) and Tenant (the “First Amendment’) and as further amended by that
certain Second Amendment to Lease Agreement dated January 3, 2013 between the
Prior Landlord and Tenant (the “Second Amendment”) and as further amended by
that certain Third Amendment to Lease Agreement dated November 24, 2014 between
the Prior Landlord and Tenant (the “Third Amendment”) and as further amended by
that certain Fourth Amendment to Lease Agreement dated April 29, 2016 between
Landlord and Tenant (the “Fourth Amendment”). The Original Lease, the Addendum,
the Commencement Date Agreement, the First Amendment, the Second Amendment, the
Third Amendment and the Fourth Amendment are hereinafter collectively referred
to as the “Lease”, under which Landlord demised to Tenant the premises
consisting of approximately 30,506 rentable square feet of office space on the
first and second floors (the “Premises”) in the building commonly known as Stone
Manor Corporate Center, 2600 Kelly Road, in Doylestown and Warrington Townships,
Pennsylvania, (the “Building”), all as more particularly set forth in the Lease,
and

 

WHEREAS, Landlord and Tenant desire to further amend certain provisions of the
Lease, as more particularly set forth in this Amendment,

 

NOW, THEREFORE, in consideration of the mutual agreement herein set forth, the
mutual agreement set forth in the Lease, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant have agreed, and hereby agree that the Lease is amended as
follows:

 

1.     Recitals Incorporated. The recitals set forth above are hereby
incorporated by this reference and shall be deemed terms and provisions hereof
with the same force and effect as if fully set forth in this Section 1.

 

2.     Defined Terms. Capitalized terms which are not otherwise defined herein
shall be deemed to have the same meanings herein as are ascribed to such terms
in the Lease. All references herein to “lease” shall be deemed to be references
to the Lease, as amended hereby.

 

 

--------------------------------------------------------------------------------

 

 

3.     Surrender of Space. On or before March 15, 2018 (the “Surrender Date”),
Tenant shall surrender that portion of the Premises consisting of office space
on the second floor of the Building totaling 9,317 rentable square feet more
clearly set forth on Exhibit A attached hereto (the “Surrendered Premises”). The
Surrendered Premises shall be delivered free of all equipment presently in the
Surrendered Premises, and free of all tenancies, licensees and occupancies and
in broom clean condition. If before the Surrender Date, there is an agreement
between Tenant and Charon Planning Corporation (a/k/a NFP) which provides that
NFP will take ownership of Tenant’s furniture and cubicles in the Surrendered
Premises, such furniture and cubicles may remain in the Surrendered Premises,
provided that a fully executed copy of such agreement is delivered to Landlord
before the Surrender Date.

 

4.     Premises; Operating Expenses. As of the Surrender Date, the Premises
shall be deemed to consist of a portion of the second floor of the Building and
one-half of the first floor of the Building as more clearly set forth on Exhibit
B attached hereto and containing 21,189 rentable square feet. From and after the
Surrender Date, Tenant’s Building Proportionate Share shall be 34.817%, it being
expressly agreed that from and after the Surrender Date, Tenant shall not have
any obligation for Building Operating Expenses with respect to the Surrendered
Premises nor shall it be obligated to carry insurance with respect to the
Surrendered Premises. From and after the date hereof, all “Site Operating
Expenses” shall be deemed to be “Building Operating Expenses” and the Tenant’s
Site Proportionate Share shall be deemed equal to the Tenant’s Building
Proportionate Share.

 

5.     Base Rent. Commencing on the Surrender Date, the Base Rent shall be as
set forth on Exhibit C attached hereto.

 

6.      Operating Expense Base Year. The Operating Expense Base Year shall
remain as set forth in the Second Amendment, that is, 2013.

 

7.     Landlord Work. Landlord, at its sole cost and expense, shall perform, or
cause to be performed, certain work to the Premises, including to build out new
demising walls between the Premises and the Surrendered Premises on the second
floor and other changes to the Premises as Landlord and Tenant may mutually
agree.

 

8.     Tenant Work. Subject to the terms and conditions of the Lease, Tenant, at
its sole discretion, cost and expense, may perform, or cause to be performed,
certain work to the Premises on the second floor, including the build out of
additional offices, additional work stations and other similar changes to the
Premises as Tenant may elect subject to Landlord’s approval which shall not be
unreasonably withheld, conditioned or delayed. Prior to commencement of any work
on the Premises, Landlord and Tenant shall enter into a work letter in
substantially the form of the work letter attached to the Second Amendment which
shall provide for terms and conditions of the tenant improvements to be
performed by Tenant on the Premises after the Surrender Date. Section 8 of the
Second Amendment shall apply to all work to be performed by Tenant to the
Premises pursuant to this Section 8.

 

 

--------------------------------------------------------------------------------

 

 

9.     Termination of Right of First Offer. The parties hereby agree that the
Right of First Offer as set forth in Section 5 of the Addendum and Section 11 of
the Second Amendment is terminated and without further effect.

 

10.     End of Temporary Use. Tenant hereby acknowledges that its right to
temporarily use the kitchen, conference room and fitness facility totaling 3,670
rentable square feet located in the Ancillary Space (as defined in the Fourth
Amendment) as provided in the Fourth Amendment has terminated.

 

11.     Security Deposit. The parties acknowledge that as of the Surrender Date,
the security deposit currently in the form of a Letter of Credit in the amount
of $225,000.00, may be reduced to $140,000 and such Letter of Credit as reduced
shall thereafter be renewed each year in such amount until the Revised
Expiration Date (as defined in the Fourth Amendment). Landlord shall cooperate
with Tenant’s and its lender in the amendment, or replacement, as the case may
be, of the current Letter of Credit.

 

12.     Broker. Tenant represents and warrants to Landlord that Jones Lang
LaSalle Brokerage (the “Broker”) is the sole broker with whom Tenant has
negotiated in bringing about this Amendment to the Lease and Tenant agrees to
indemnify and hold Landlord and its lender harmless from any and all claims of
other brokers and expenses in connection therewith arising out of or in
connection with the negotiation of or the entering into this Lease by Landlord
and Tenant. Landlord shall pay a brokerage commission to the Broker pursuant to
a separate written agreement. In no event shall Landlord’s lender have any
obligation to any broker involved in this transaction.

 

13.     Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, and all of which, when taken together, shall
constitute one and the same instrument.

 

14.     Time is of the Essence. Time is of the essence for this Amendment and
the Lease and each provision hereof and thereof.

 

15.     Entire Agreement. This Amendment and the Lease contain the entire
agreement between Landlord and Tenant with respect to Tenant’s leasing of the
Premises. Except for the Lease and this Amendment, no existing agreements or
understandings with respect to the Premises shall be valid or of any force or
effect.

 

16.      Severability. If any provision of this Amendment or the application
thereof to any person or circumstance is or shall be deemed illegal, invalid or
unenforceable, the remaining provisions hereof shall remain in full force and
effect and this Amendment shall be interpreted as if such illegal, invalid or
unenforceable provision did not exist herein.

 

17.     Lease in Full Force and Effect. Except as modified by this Amendment,
all the terms, conditions, agreements, covenants, representations, warranties
and indemnities contained in the Lease remain in full force and effect. In the
event of any conflict between the terms and conditions of this Amendment and the
terms and conditions of the Lease, the terms and conditions of this Amendment
shall prevail.

 

 

--------------------------------------------------------------------------------

 

 

18.     Successors and Assigns. This Agreement is binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

19.     Integration of this Amendment and the Lease. This Amendment and the
Lease shall be deemed to be, for all purposes, one instrument. In the event of
any conflict between the terms and provisions of this Amendment and the terms
and provisions of the Lease, the terms and provisions of this Amendment shall,
in all instances, control and prevail.

 

20.     Patriot Act. Landlord and Tenant represent and warrant that they are not
acting, directly or indirectly, for or on behalf of any person, group, entity,
or nation named by the United States Treasure department as a Specially
Designated National and Blocked Person, or for or behalf of any person, group,
entity, or nation designated in Presidential Executive Order 13224 as a person
who commits, threatens to commit, or supports terrorism; and that they are not
engaged in this transaction directly or indirectly on behalf of, or facilitating
this transaction directly or indirectly on behalf of, any such person, group,
entity, or nation. Each party hereby agrees to defend, indemnify, and hold
harmless the other party from and against any and all claims, damages, losses,
risks, liabilities, and expenses (including reasonable attorneys’ fees and
costs) arising from or related to any breach f the foregoing representation and
warranty.

 

21.     Exculpation. It is understood and agreed expressly by and between the
parties hereto, anything herein to the contrary notwithstanding, that each and
all of the representations, warranties, covenants, undertakings and agreements
made herein or in the Lease on the part of Landlord, while in form purporting to
be the representations, warranties, covenants, undertakings and agreements made
herein or in the Lease on the part of Landlord, are nevertheless each and every
one of the them made and intended, not as personal representations, warranties,
covenants, undertakings and agreements by Landlord or for the purpose or with
the intention of binding, Landlord personally, but are made and intended for the
purpose only of subjecting Landlord’s interest in (i) the Building, (ii) the
Premises, (iii) the building located at 2600 Kelly Road, in Doylestown and
Warrington Townships, Pennsylvania (the “2600 Building”) to the terms of this
Amendment and the Lease and for no other purpose whatsoever, and in case of
default hereunder by Landlord, Tenant shall look solely to the interest of
Landlord in the Building, and the 2600 Building; that Landlord shall have no
personal liability whatsoever to pay any indebtedness accruing hereunder or to
perform any covenant, either express or implied, contained herein; and that no
personal liability or personal responsibility of any sort is assumed by, nor
shall at any times be asserted or enforceable against, said Landlord,
individually or personally, on account of any representation, warranty,
covenant, undertaking or agreement of Landlord in this Amendment or the Lease
contained, either express or implied, all such personal liability, if any, being
expressly waived and released by Tenant and by all persons claiming by, through
or under Tenant.

 

22.     Lender Approval. Anything in this Amendment to the contrary
notwithstanding, this Amendment is subject to and conditioned upon, the approval
of Landlord’s lender to this Amendment. Landlord agrees that once this Amendment
is fully executed, it shall promptly submit this Amendment for formal written
approval and shall provide such information as the lender may reasonably
require, but in no event shall Landlord be obligated to pay any fee or modify
the terms of its loan with such lender in order to obtain lender consent.
Landlord shall promptly notify Tenant once it receives a response from its
lender to the request for consent to this Amendment.

 

[SIGNATURE PAGE FOLLOWS

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first above written.

 

 

WITNESS:                                                                       
                     LANDLORD:

                                                                               
                                 PH STONE MANOR LP,

                                                                               
                                 a Delaware limited partnership

                                                                               
                                 By: PH Stone Manor Management LLC

                                                                               
                                 Its general partner

 

By:        /s/ Cessily Carroll                                                 
                    By:     /s/ John Vander Zwaag                    

Name:   Cessily Carroll                                                        
                  Name:  John Vander Zwaag

                                                                               
                                 Its:       President

 

WITNESS:                                                                        
                     TENANT:

 

                                          WINDTREE THERAPEUTICS, INC.,

                                          F/K/A DISCOVERY LABORATORIES, INC.
                                          A Delaware Corporation

 

 

               By:       /s/ Kathleen W. Fitzgibbon                             
                            By:      /s/ Craig Fraser                           
   

                                                                               
                                                 Name:  Craig Fraser

               Name:   Kathleen W. Fitzgibbon                                   
                          Its:        President and Chief Executive Officer

 

 

 